I cannot vote for affirmance.
If probability or preponderance of evidence were the test, less difficulty would be encountered. By the law of the case the People are burdened with the obligation to establish beyond a reasonable doubt that the shot which killed Sullivan was fired by one of the convicts. If he was killed by officers of the law, then defendants are not guilty. This instruction by the trial justice is a correct statement of the law. A rioter who is engaged in no felonious act except a forcible attempt to break jail and whose criminal associate in such an attempt is destroyed by a "whiff of grape-shot" delivered by the forces of government is not under our statute a murderer. (Penal Law, § 1044.)
In an effort to support the burden which the law imposes, the People endeavored by a process of elimination to show that the killing of Sullivan could not have been effected except by some member of the criminal group to which defendants belonged. The evidence so produced is sufficient to warrant the inference that the fatal shot did not proceed from the reception hall east of the guard room nor from the stairway ascending from the guard room to the warden's kitchen. In both locations armed officers were stationed but the proof is very strong that they withheld their fire. So far, the process of exclusion is good enough. The complete silence, however, respecting the presence or absence of guards outside the door opening from the west wall of the guard room into the prison yard seriously interrupts the continuity of that process. Indeed, it seems to terminate it. That door leads to a porch where guards could have been posted probably without detection by the rioting convicts. It is pierced by a wicket which commands a view of the interior of the guard room and through which revolvers could have been thrust and discharged. No prudent official familiar with tactics suitable for the suppression of outbreaks by desperate criminals would *Page 267 
disregard its advantages for ambush. It is an ideal spot for the disposition of his forces. Also it was accessible by the auxiliaries from Geneva, Syracuse, Rochester and Auburn who swarmed in and about the prison. Sullivan's body was removed from a spot only a few feet distant from the wicket in that door and directly in line with it. Throughout the riot, Sullivan had charge of the warden and, immediately prior to the throwing of the gas bombs, he walked either at his left side or behind him. As the bombs were thrown, someone struck the warden on the back of the neck. He fell and became unconscious. Shots in the guard room then became numerous. About thirty seconds elapsed between the bomb throwing and the darkening of the atmosphere caused by the gas. During that interval, the shooting of Sullivan from the wicket in the west door would have been entirely feasible. McTaggart, who was handcuffed to the warden and was walking beside him in a northerly direction, describes the sound of shots as proceeding from the west. "It came from the left hand side toward the prison yard, in other words the west side. * * * All the shots I heard came from that section. * * * I heard the report, four or five reports, that sounded like gun fire that came from that section of the room." Sullivan was known as one of the foremost leaders of the mob, its principal spokesman and the custodian of the warden. He had been implicated in the previous July outbreak at the prison and was recognized as a resolute and dangerous character. The fear or hatred with which the guardians of the law regarded this obnoxious and formidable enemy of order and discipline may be inferred from the fact that when he was dragged from the guard room, unconscious and probably dead, twice again they shot him. To the end that the attempted process of elimination might in fact eliminate, ought not the People to have shown that none of the many prison guards, State troopers, municipal police and National guardsmen *Page 268 
in and around the prison that day had taken their stand on the porch outside the wicket in the west door of the guard room and, even against orders, had shot this criminal in control of the warden who had just been felled by a blow? Two of the possible sources of the death dealing bullet have been successfully excluded. The third has been utterly ignored. The guilt of these defendants requires demonstration beyond a reasonable doubt. I do not think that it has been proved up to the point where fair inferences exclude their innocence.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN and HUBBS, JJ., concur with KELLOGG, J.; O'BRIEN, J., dissents in opinion.
Judgments affirmed.